Mr. Justice Scholfield delivered the opinion of the Court: The trust declared by Griffith requiring that the legal title, in fee simple, should pass, such a title was vested in Phillips by the deed of Griffith, (Kirkland v. Cox et al. 94 Ill. 400,) and since, by the trust imposed upon Phillips, he was to hold the legal title until a corporation competent to take the title and perform the trust should be created “and put upon a working footing, ” and then to convey to such corporation, it is clear the ease is not one in which the statute transfers the legal estate to the use. Kirkland v. Cox et al. supra; Perry on Trusts, sec. 300. But we are of opinion that the deed of Phillips, bearing date September 14, 1874, vested the legal title to the property in controversy in the plaintiff in error. It is said in 2 Washburn on Beal Prop. (2d ed.) 588: “The object of names being merely to distinguish one person from another, it seems to be sufficient if this is effected, though the true name of the party be not used, or even no name at all. The general principle of law is, id certvm est quod certum reddi potest, and a man may be described by his office, or his relationship to a known person.” And hence it would, undoubtedly, have been sufficient, here, if the conveyance had been to “the corporation lately created for the purpose of aiding superannuated preachers of the Illinois Conference of the Methodist Episcopal Church, and the widows and orphans of such preachers, ” for this would be an accurate description of plaintiff in error, no other corporation for that purpose being shown to have been lately created. But the deed under consideration is to “the Preachers’ Aid Society of the Illinois Conference of the Methodist Episcopal Church. ” Had it been shown that a corporation of that name existed, we would, of course, be bound to assume the conveyance was to such corporation; but no such corporation being shown to be in existence, inasmuch as we must, from the language of the deed, infer it was intended to convey to some society or corporation, we are driven to .the conclusion that these words were used to describe, rather than to express the accurate and full name of, the grantee; and regarding them in this light, they clearly designate the plaintiff in error as the grantee. The plaintiff in error is a “Preachers’ Aid Society of the Illinois Conference of the Methodist Episcopal Church, ” and none other is shown to exist,—so by no possibility could these words refer to any other corporation than plaintiff in error. This, in connection with the fact of the delivery to and continued possession by plaintiff in error of the conveyance, renders it absolutely certain the conveyance is to plaintiff in error. ■ But if this deed vested no title, then the deed of April 10, 1882, unquestionably did,—and that was executed before this suit was brought. The point, however, is made, that the act under which plaintiff in error was incorporated was repealed by an act in force July 1, 1874,—which was before the execution of the first deed by Phillips. Waiving the question of the right of the defendant in error to urge this objection in this suit, we answer, the repealing act referred to has a saving clause in favor of corporations created and rights acquired under the acts repealed, which are expressly declared not to be affected by the repealing act. (Rev. Stat. 1874, p. 1046, sec. 2.) Plaintiff in error was incorporated on the 24th of September, 1870, and thence hitherto has been, and still is, a corporate body. After incorporation it became entitled, in equity, to have the property conveyed by Griffith to Phillips conveyed to it, upon the trusts-declared by Griffith, and so neither the corporate body, nor its rights in regard to this property, were affected by the repeal of the statute under which plaintiff in error was incorporated. We are unable to discover any merit in the cross-errors assigned by the defendant in error. When (a new trial under the statute being awarded) the plaintiff dismissed its suit, all proceedings in the cause up to that time were wiped out. They were then as if they never had been, (Edwards v. Edwards, 22 Ill. 121, and Hawley v. Simons et al. 102 id. 115,) and it would necessarily follow, the judgment thus wiped out could not be pleaded or given in evidence for any purpose in any subsequent suit. What has been already said in discussing the effect of the conveyances, sufficiently answers the points made under the other cross-errors. The defendant in error has not shown a shadow of right to the possession of this property, while the plaintiff in error has shown a perfect legal title thereto. The judgment below is reversed, and the cause remanded, with direction to the court below to enter judgment for the plaintiff in error for the recovery of the possession of the property described in the declaration. Judgment reversed.